—Order, Supreme Court, New York County (David Saxe, J.), entered July 10, 1997, which, inter alia, granted defendants’ motion to dismiss the complaint, denied plaintiff’s motion to dismiss defendants’ defenses, and enjoined plaintiff from commencing any lawsuit in the courts of this State against defendants or their representatives relating to the underlying litigation without first obtaining leave of the court, unanimously affirmed, without costs.
In this action seeking damages against a client for alleged fraudulent inducement tó enter into an oral contingency retainer agreement, the IAS Court, in finding that the complaint failed to state a cause of action, properly held that public policy precluded a cause of action for fraud by an attorney against a client (see, Demov, Morris, Levin & Shein v Glantz, 53 NY2d 553, 557; Liner Technology v Hayes, 213 AD2d 881, 882).
*211Under the circumstances herein, it was a proper exercise of the IAS Court’s discretion to enjoin plaintiff from pursuing additional litigation against defendants or their representatives without prior permission of the court (see, Schwartz v Nordstrom, Inc., 160 AD2d 240, 242, appeal dismissed 76 NY2d 845, Iv denied 76 NY2d 711, citing Sassower v Signorelli, 99 AD2d 358, 359-360).
We have considered plaintiffs remaining arguments and find them to be without merit.
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.
[As amended by unpublished order entered May 14, 1998.]